Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-7, 9-13, 15, 17 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting, wherein modifying the transmission of the plurality of decoding candidates includes: transmitting parts of the at least one decoding candidate in each subband associated with a first of the two or more sub-CORESETs that successfully obtains access to the shared communication channel; and puncturing other parts of the at least one decoding candidate in each other subband associated with a second of the two or more sub-CORESETs that fail to successfully obtain access to the shared communication channel”, as  1 and 17.  These limitations, in combination with the remaining limitations of claim(s) 1 and 17 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “signaling, by the base station, a switch timing for the served UE to switch to a second CORESET identified by selection of one of the plurality of CORESETS of the CORESET configuration based on a LBT report, wherein the switch timing is signaled through one of: the signaling of the CORESET configuration or a broadcasting of the LBT report: detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting”, as substantially described in independent claim(s) 6 and 22.  These limitations, in combination with the remaining limitations of claim(s) 6 and 22 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “receiving, by the UE, a control resource set (CORESET) configuration from the serving base station, wherein the CORESET configuration includes a plurality of CORESETs, each of the plurality of CORESETs corresponding to one or more listen before talk (LBT) outcomes associated with the plurality of subbands;receiving, by the UE, a listen before talk (LBT) report broadcast by the serving base station, wherein the LBT report includes a result of an LBT procedure of the serving base station for the each subband;receiving, by the UE, a switch timing for the served UE to switch to a second CORESET identified by selection of one of the plurality of CORESETS of the CORESET configuration based on the LBT report, wherein the switch timing is signaled through one of: the CORESET configuration or the LBT report”, as substantially described in independent claim(s) 8.  These limitations, in combination with the remaining limitations of claim(s) 8 is/are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “to receive, by the UE, a control resource set (CORESET) switch signal from the serving base station, wherein the CORESET switch signal identifies a second CORESET for the served UE to switch to in subsequent slots of the transmission opportunity after the sub- CORESET associated with the each subband; to receive, by the UE, a switch timing for the UE to switch to the second CORESET, wherein the switch timing is received one of: semi-statically or dynamically from the serving base station”, as substantially described in independent claim(s) 24.  These limitations, in combination with the remaining limitations of claim(s) 24 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474